Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
March 26, 2020.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-19-00872-CV



 IN RE PIONEER FREIGHT GP, LLC, PIONEER FREIGHT, LTD., AND
            MARCELLUS JEROME ROGERS, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              129th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-82750

                         MEMORANDUM OPINION

      On October 31, 2019, relators Pioneer Freight GP, LLC, Pioneer Freight, Ltd.,
and Marcellus Jerome Rogers filed a petition for writ of mandamus in this court. See
Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the petition, relators
ask this court to compel the Honorable Michael Gomez, presiding judge of the 129th
District Court of Harris County, to vacate his October 14, 2019 order striking the
counter-affidavits of Marc Chapman.
      On March 3, 2020, our court sent a letter to counsel for relators stating:

      On December 23, 2019, counsel for relators filed a letter with our court
      stating that the parties have settled all matters and that a motion to
      dismiss the mandamus proceeding will be filed upon finalization of the
      settlement documents and funding. Please provide the court a status
      report of the settlement and whether relators would like to dismiss their
      petition. If we do not receive such status report by March 16, 2020, the
      court will assume that the settlement has been completed and will
      proceed to dismiss the mandamus proceeding.

      Because our court did not receive the requested status report by March 16,
2020, we DISMISS relators’ petition for writ of mandamus.

                                       PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Zimmerer.




                                          2